Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites making a hydrogel coated contact lens and the penultimate line sets forth “forming a hydrogel coating that is at least partially cross-linked”.  While the last two lines of claim 1 further recite that the first polyacrylamide species is at least partially cross-linked to the second polyacrylamide species, it is not clear whether these species make up the hydrogel coating and exactly what constitutes the hydrogel coating.  Further, it is not clear how the hydrogel coating is formed.  Applicant needs to clarify the exact nature of the hydrogel coating and how the polyacrylamide species are related to it.  
2.The instant claims would be allowable over the prior art of record upon obviation of the 112 issue noted supra since the prior art does not disclose, teach or suggest the overall aspects of forming a hydrogel coating on a contact lens core, the coating being at least partially crosslinked and formed by the crosslinking of the instant polyacrylamide species that react with the lens core and each other in the manner specified in instant claim 1.  
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742